Citation Nr: 1020501	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits in connection with a claim for service connection 
for peripheral neuropathy of the lower extremities.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
December 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the Veteran's attorney was not entitled to fees in 
connection with a September 2009 RO decision that granted 
service connection for peripheral neuropathy of the bilateral 
lower extremities.  The Veteran has not challenged that 
determination.


FINDINGS OF FACT

1. In February 2003, the RO received the Veteran's notice of 
disagreement with its January 2003 rating decision denying 
service connection for peripheral neuropathy of the lower 
extremities (then claimed as residuals of frozen feet).

2.  In a statement received at the RO in August 2005, the 
Veteran indicated that he was switching his representation 
from the Alabama Department of Veterans Affairs to the 
attorney listed on the title page of this decision.  The 
Veteran also indicated that his attorney would represent him 
with respect to all issues currently on appeal, including his 
claim for service connection for residuals of frozen feet.  

3.  The Veteran entered into a valid contingent fee agreement 
with his attorney within one year of a June 2006 Board 
decision that denied the Veteran's service connection claim 
for residuals of frozen feet.

4.  In a March 2008 Memorandum Decision, the United States 
Court of Appeals for Veterans Claims vacated the Board's June 
2006 decision that denied service connection for residuals of 
frozen feet and remanded the matter to the Board for further 
adjudication.

5.  In January 2009, the Board remanded the Veteran's service 
connection claim to the RO for additional development.

6.  In a September 2009 rating decision, the RO granted 
service connection and awarded 30 percent disability ratings 
for peripheral neuropathy of the lower extremities due to 
cold injury.  This grant of service connection represented a 
successful resolution of the issue on appeal.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due 
benefits based on the grant of service connection for 
peripheral neuropathy of the lower extremities have been met.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. §§ 20.609, 20.1401 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist do not apply to cases where, 
as here, the appellant is not seeking benefits under 
38 U.S.C. Chapter 51, but  is seeking a decision regarding 
how benefits will be distributed under a different Chapter.  
Sims v. Nicholson, 19 Vet. App. 453 (2006).  The statutes and 
regulations regarding notice and development do not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  38 U.S.C.A. §§ 5013, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  In addition, the 
outcome of this decision is fully favorable to the Veteran's 
attorney and the Veteran himself has not contested this 
claim.  38 U.S.C.A. § 7105A (West 2002), 38 C.F.R. § 19.102 
(2009). Accordingly, the Board finds that no further 
consideration is needed with respect to VA's duties to notify 
and assist and will now proceed to address the merits of the 
appellant's claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The pertinent laws and regulations governing the award of 
attorney fees from past-due benefits resulting from a 
favorable decision provide that if the following conditions 
are met, attorney fees may be available:  (1) a final 
decision was promulgated by the Board with respect to the 
issue, or issues, involved; and (2) the attorney was retained 
not later than one year following the date on which the 
decision of the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c)(1); 38 
C.F.R. § 20.609(c).

The term past-due benefits refers to a nonrecurring payment 
resulting from a benefit, or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board, or the lump sum payment which represents the total 
amount of recurring cash payments which accrued between the 
effective date of the award, as determined by applicable laws 
and regulations, and the date of the grant of the benefit by 
the agency of original jurisdiction, the Board, or an 
appellate court.  38 C.F.R. § 20.609(h)(3) (2009).

A final decision for the purposes of awarding attorney fees 
is one that is appealable under 38 U.S.C. Chapter 72, or 
which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401(a).

A fee agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue involved in a case.  In The 
Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 
(1993); 38 C.F.R. § 5904(c)(1) (West 2002).  he issue extant 
in the final Board decision must be the same issue for which 
the attorney is seeking payment.  In the Matter of the Fee 
Agreement of Stanley, 10 Vet. App. 104 (1997).

The Board recognizes that the regulations governing the 
payment of attorney fees were recently changed, and now 
permit attorneys and agents to charge fees for representation 
after the agency of original jurisdiction has issued a 
decision on a claim, and a notice of disagreement has been 
filed with respect to that decision on or after June 20, 
2007.  38 C.F.R. § 14.636 (2009).  Those revised regulations 
specify that, in cases in which a notice of disagreement was 
filed on or before June 19, 2007, attorneys and agents may 
charge fees only for services provided after both a final 
decision is promulgated by the Board with respect to the 
issue or issues, and the agent or attorney was retained not 
later than one year following the date that the decision by 
the Board was promulgated.  Thus, those new regulations 
permitting payment for attorney fees prior to promulgation of 
a Board decision are not applicable to an appeal when the 
notice of disagreement initiating that appeal was filed on or 
before June 19, 2007.

The record reflects that in a January 2003 rating decision, 
the RO denied service connection for frozen feet.  The 
Veteran filed a timely notice of disagreement with that 
decision that was received at the RO on February 26, 2003.  
The RO then issued a May 2005 statement of the case with 
respect to the Veteran's claim.

The Veteran filed an August 2005 substantive appeal 
perfecting his appeal as to his frozen feet claim.  At that 
time, he indicated that he had terminated his representation 
by the Alabama Department of Veterans Affairs and had entered 
into a contingent fee agreement with the attorney named on 
the title page of this decision.

In a June 2006 decision, the Board denied the Veteran's claim 
for service connection for a bilateral foot disability.  The 
Veteran appealed that decision to the Court, which issued a 
March 2008 Memorandum Decision vacating the Board's June 2006 
denial and remanding the matter to the Board for further 
adjudication.

In January 2009, the Board remanded the Veteran's claim for 
service connection for a bilateral foot disability to the RO 
for additional development.  A September 2009 rating decision 
granted service connection for peripheral neuropathy of the 
lower extremities due to cold injury and assigned 30 percent 
ratings.  

The Board finds that its June 2006 decision denying service 
connection for a bilateral foot disability constituted a 
final decision on the merits with respect to that issue, 
which was later recharacterized as a claim for service 
connection for peripheral neuropathy of the lower 
extremities.  Moreover, the Veteran's attorney was retained 
not more than later than one year following the date on which 
the final June 2006 Board decision was promulgated.  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  

Furthermore, the Board observes that, following the Court's 
March 2008 Memorandum Decision vacating the June 2006 final 
decision and the Board's subsequent January 2009 remand, the 
RO issued a September 2009 rating decision, granting service 
connection for lower extremity peripheral neuropathy, which 
constituted a successful resolution of the issue on appeal 
and resulted in the payment of past-due benefits, as noted in 
that rating decision

Accordingly, the Board concludes that the requirements for 
the payment of attorney fees from past due benefits, based on 
the grant of service connection for peripheral neuropathy of 
the lower extremities, have been met and that the appellant's 
claim is therefore granted.  38 U.S.C.A. § 5904 (West 2002); 
38 C.F.R. §§ 20.609, 20.1401 (2009).


ORDER

Entitlement to the payment of attorney fees from past-due 
benefits in connection with a grant of service connection for 
bilateral peripheral neuropathy is granted.


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


